Exhibit 10.36

 

Silicon Valley Bank

 

Loan and Security Agreement

 

Borrower:   Comdial Corporation Address:   106 Cattlemen Road     Sarasota,
Florida 34232 Date:   April 28, 2004

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into on the above
date between SILICON VALLEY BANK (“Silicon”), whose address is 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 3353 Peachtree Road, NE, Suite M-10, Atlanta, Georgia 30326 and the borrower
named above (the “Borrower”), whose chief executive office is located at the
above address (“Borrower’s Address”). The Schedule to this Agreement (the
“Schedule”) shall for all purposes be deemed to be a part of this Agreement, and
the same is an integral part of this Agreement. (Definitions of certain terms
used in this Agreement are set forth in Section 8 below.)

 

1. LOANS.

 

1.1 Loans. Silicon will make loans to Borrower (the “Loans”) up to the amounts
(the “Credit Limit”) shown on the Schedule, provided no Default or Event of
Default has occurred and is continuing, and subject to deduction of Reserves for
accrued interest and such other Reserves as Silicon deems proper from time to
time in its good faith business judgment.

 

1.2 Interest. All Loans and all other monetary Obligations shall bear interest
at the rate shown on the Schedule, except where expressly set forth to the
contrary in this Agreement. Interest shall be payable monthly, on the last day
of the month. Unpaid interest may, in Silicon’s discretion, be charged to
Borrower’s loan account, and the same shall thereafter bear interest at the same
rate as the other Loans. Silicon may, in its discretion, charge unpaid interest
to Borrower’s Deposit Accounts maintained with Silicon.

 

1.3 Overadvances. If at any time or for any reason the total of all outstanding
Loans and all other monetary Obligations exceeds the Credit Limit (an
“Overadvance”), Borrower shall immediately pay the amount of the excess to
Silicon, without notice or demand. Without limiting Borrower’s obligation to
repay to Silicon the amount of any Overadvance, Borrower agrees to pay Silicon
interest on the outstanding amount of any Overadvance, on demand, at the Default
Rate.

 

1.4 Fees. Borrower shall pay Silicon the fees shown on the Schedule, which are
in addition to all interest and other sums payable to Silicon and are not
refundable.

 

-1-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

1.5 Loan Requests. To obtain a Loan, Borrower shall make a request to Silicon by
facsimile or telephone. Loan requests received after 12:00 Noon (Eastern time)
will not be considered by Silicon until the next Business Day. Silicon may rely
on any telephone request for a Loan given by a person whom Silicon believes is
an authorized representative of Borrower, and Borrower will indemnify Silicon
for any loss Silicon suffers as a result of that reliance.

 

1.6 Letters of Credit. At the request of Borrower, Silicon may, in its good
faith business judgment, issue or arrange for the issuance of letters of credit
for the account of Borrower, in each case in form and substance satisfactory to
Silicon in its sole discretion (collectively, “Letters of Credit”). The
aggregate face amount of all Letters of Credit from time to time outstanding
shall not exceed the amount shown on the Schedule (the “Letter of Credit
Sublimit”), and shall be reserved against Loans which would otherwise be
available hereunder, and in the event at any time there are insufficient Loans
available to Borrower for such reserve, Borrower shall deposit and maintain with
Silicon cash collateral in an amount at all times equal to such deficiency,
which shall be held as Collateral for all purposes of this Agreement. Borrower
shall pay all bank charges (including charges of Silicon) for the issuance of
Letters of Credit, together with such additional fee as Silicon’s letter of
credit department shall charge in connection with the issuance of the Letters of
Credit. Any payment by Silicon under or in connection with a Letter of Credit
shall constitute a Loan hereunder on the date such payment is made. Each Letter
of Credit shall have an expiry date no later than thirty (30) days prior to the
Maturity Date. Borrower hereby agrees to indemnify and hold Silicon harmless
from any loss, cost, expense, or liability, including payments made by Silicon,
expenses, and reasonable attorneys’ fees incurred by Silicon arising out of or
in connection with any Letters of Credit. Borrower agrees to be bound by the
regulations and interpretations of the issuer of any Letters of Credit
guaranteed by Silicon and opened for Borrower’s account or by Silicon’s
interpretations of any Letter of Credit issued by Silicon for Borrower’s
account, and Borrower understands and agrees that Silicon shall not be liable
for any error, negligence, or mistake, whether of omission or commission,
provided it follows Borrower’s instructions or those contained in the Letters of
Credit or any modifications, amendments, or supplements thereto. Borrower
understands that Letters of Credit may require Silicon to indemnify the issuing
bank for certain costs or liabilities arising out of claims by Borrower against
such issuing bank. Borrower hereby agrees to indemnify and hold Silicon harmless
with respect to any loss, cost, expense, or liability incurred by Silicon under
any Letter of Credit as a result of Silicon’s indemnification of any such
issuing bank. The provisions of this Loan Agreement, as it pertains to Letters
of Credit, and any other Loan Documents relating to Letters of Credit are
cumulative

 

1.7 Cash Management Services. Borrower may use up to One Hundred Fifty Thousand
Dollars ($150,000) of the Loans for Silicon’s Cash Management Services (as
hereinafter defined), which may include merchant services, direct deposit of
payroll, business credit card, and check cashing services identified in various
cash management services agreements related to such services (collectively, the
“Cash Management Services”). The aggregate face amount of all Cash Management
Services from time to time outstanding shall not exceed the amount shown on the
Schedule, and shall be resserved against Loans which would otherwise be
available hereunder, and in the event at any time there are insufficient Loans
available to Borrower for such reserve, Borrower shall deposit and maintain with
Silcon cash collateral in an amount at all times equal to such deficiency, which
shall be held as Collateral for all purposes of this Agreement. Any amounts
Silicon pays on behalf of Borrower or any amounts that are not paid by Borrower
for any Cash Management Services will be treated as Loans and will accrue
interest at the rate provided for herein.

 

2. SECURITY INTEREST. To secure the payment and performance of all of the
Obligations when due, Borrower hereby grants to Silicon a security interest in
all of the following (collectively, the “Collateral”): all right, title and
interest of Borrower in and to all of the following, whether now owned

 

-2-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

or hereafter arising or acquired and wherever located: all Accounts; all
Inventory; all Equipment; all Deposit Accounts; all Instruments; all Chattel
Paper and Documents; all General Intangibles (including without limitation all
Intellectual Property); all Investment Property; all other property; and any and
all claims, rights and interests in any of the above, and all guaranties and
security for any of the above, and all substitutions and replacements for,
additions, accessions, attachments, accessories, and improvements to, and
proceeds (including proceeds of any insurance policies, proceeds of proceeds and
claims against third parties) of, any and all of the above, and all Borrower’s
books relating to any and all of the above. Notwithstanding the foregoing, no
such security interest shall be granted with respect to any of the foregoing to
the extent such items are subject to Permitted Liens.

 

3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.

 

In order to induce Silicon to enter into this Agreement and to make Loans,
Borrower represents and warrants to Silicon as follows, and Borrower covenants
that the following representations will continue to be true, and that Borrower
will at all times comply with all of the following covenants, throughout the
term of this Agreement and until all Obligations have been paid and performed in
full:

 

3.1 Corporate Existence and Authority. Borrower is and will continue to be, duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Borrower is and will continue to be qualified and licensed to do
business in all jurisdictions in which any failure to do so would result in a
Material Adverse Change. The execution, delivery and performance by Borrower of
this Agreement, and all other documents contemplated hereby: (a) have been duly
and validly authorized; (b) are enforceable against Borrower in accordance with
their terms (except as enforcement may be limited by equitable principles and by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
creditors’ rights generally); (c) do not violate Borrower’s articles or
certificate of incorporation, or Borrower’s by-laws, or any law or any material
agreement or instrument which is binding upon Borrower or its property; and (d)
do not constitute grounds for acceleration of any material indebtedness or
obligation under any agreement or instrument which is binding upon Borrower or
its property.

 

3.2 Name; Trade Names and Styles. The name of Borrower set forth in the heading
to this Agreement is its correct name. Listed in the Representations are all
prior names of Borrower and all of Borrower’s present and prior trade names.
Borrower shall give Silicon thirty (30) days’ prior written notice before
changing its name or doing business under any other name. Borrower has complied,
and will in the future comply, in all material respects, with all laws relating
to the conduct of business under a fictitious business name, except where the
failure to so comply would not reasonably be expected to result in a Material
Adverse Change.

 

3.3 Place of Business; Location of Collateral. The address set forth in the
heading to this Agreement is Borrower’s chief executive office. In addition,
Borrower has places of business and Collateral is located only at the locations
set forth in the Representations. Borrower will give Silicon at least ten (10)
days prior written notice before opening any additional place of business,
changing its chief executive office, or moving any of the Collateral to a
location other than Borrower’s Address or one of the locations set forth in the
Representations, except that Borrower may maintain sales offices in the ordinary
course of business at which not more than a total of $100,000 fair market value
of Equipment is located.

 

3.4 Title to Collateral; Perfection; Permitted Liens.

 

(a) Borrower is now, and will at all times in the future be, the sole owner of
all the Collateral, except for items of Equipment which are leased to Borrower.
The Collateral now is and will remain free and

 

-3-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

clear of any and all liens, charges, security interests, encumbrances and
adverse claims, except for Permitted Liens. Silicon now has, and will continue
to have, a first-priority perfected and enforceable security interest in all of
the Collateral, subject only to the Permitted Liens, and Borrower will at all
times defend Silicon and the Collateral against all claims of others.

 

(b) Borrower has set forth in the Representations all of Borrower’s Deposit
Accounts, and Borrower will give Silicon five (5) Business Days advance written
notice before establishing any new Deposit Accounts and will cause the
institution where any such new Deposit Account is maintained to execute and
deliver to Silicon a control agreement in form sufficient to perfect Silicon’s
security interest in the Deposit Account and otherwise satisfactory to Silicon
in its good faith business judgment. Nothing herein limits any requirements
which may be set forth in the Schedule as to where Deposit Accounts will be
maintained.

 

(c) In the event that Borrower shall at any time after the date hereof have any
commercial tort claims against others, which it is asserting or intends to
assert, and in which the potential recovery exceeds $100,000, Borrower shall
promptly notify Silicon thereof in writing and provide Silicon with such
information regarding the same as Silicon shall request (unless providing such
information would waive Borrower’s attorney-client privilege). Such notification
to Silicon shall constitute a grant of a security interest in the commercial
tort claim and all proceeds thereof to Silicon, and Borrower shall execute and
deliver all such documents and take all such actions as Silicon shall request in
connection therewith.

 

(d) None of the Collateral now is or will be affixed to any real property in
such a manner, or with such intent, as to become a fixture. Borrower is not and
will not become a lessee under any real property lease pursuant to which the
lessor may obtain any rights in any of the Collateral and no such lease now
prohibits, restrains, impairs or will prohibit, restrain or impair Borrower’s
right to remove any Collateral from the leased premises. Whenever any Collateral
is located upon premises in which any third party has an interest, Borrower
shall, whenever requested by Silicon, use its best efforts to cause such third
party to execute and deliver to Silicon, in form acceptable to Silicon, such
waivers and subordinations as Silicon shall specify in its good faith business
judgment. Borrower will keep in full force and effect and will comply with all
material terms of any lease of real property where any of the Collateral now or
in the future may be located.

 

3.5 Maintenance of Collateral. Borrower will use commercially reasonable efforts
to maintain the Collateral in good working condition (ordinary wear and tear
excepted), and Borrower will not use the Collateral for any unlawful purpose.
Borrower will immediately advise Silicon in writing of any material loss or
damage to the Collateral.

 

3.6 Books and Records. Borrower has maintained and will maintain at Borrower’s
Address complete and accurate books and records, comprising an accounting system
in accordance with GAAP.

 

3.7 Financial Condition, Statements and Reports. All financial statements now or
in the future delivered to Silicon have been and will be prepared in conformity
with GAAP and now and in the future will fairly present the results of
operations and financial condition of Borrower, in accordance with GAAP, at the
times and for the periods therein stated. Between the last date covered by any
such statement provided to Silicon and the date hereof, there has been no
Material Adverse Change.

 

3.8 Tax Returns and Payments; Pension Contributions. Borrower and each
Subsidiary are current with respect to all required material tax returns,
reports and payments required to be filed with or paid to any federal, state,
local or foreign taxing authorities, and Borrower and each Subsidiary will
timely file

 

-4-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

all required material tax returns and reports, and Borrower and each Subsidiary
will timely pay all material foreign, federal, state and local taxes,
assessments, deposits and contributions now or in the future owed by Borrower or
any Subsidiary. Borrower and each Subsidiary may, however, defer payment of any
contested taxes, provided that Borrower and/or such Subsidiary: (a) in good
faith contests its obligation to pay the taxes by appropriate proceedings
promptly and diligently instituted and conducted, (b) notifies Silicon in
writing of the commencement of and any material development in the proceedings,
and (c) posts bonds or takes any other steps required to keep the contested
taxes from becoming a lien upon any of the Collateral. Borrower and each
Subsidiary are unaware of any claims or adjustments proposed for any of
Borrower’s or any Subsidiary’s prior tax years which could result in additional
taxes becoming due and payable by Borrower or such Subsidiary. Borrower and each
Subsidiary have paid, and shall continue to pay all amounts necessary to fund
all present and future pension, profit sharing and deferred compensation plans
in accordance with their terms, and Borrower and each Subsidiary have not and
will not withdraw from participation in, permit partial or complete termination
of, or permit the occurrence of any other event with respect to, any such plan
which could reasonably be expected to result in any liability of Borrower or any
Subsidiary, including any liability to the Pension Benefit Guaranty Corporation
or its successors or any other governmental agency. Notwithstanding the
foregoing, Silicon acknowledges that Borrower’s existing defined benefit plan
was terminated with respect to further participation by the Company’s employees
as of September 2000 and is, as of the date hereof, underfunded in the amount of
$6,000,000.

 

3.9 Compliance with Law. Borrower has, to the best of its knowledge, complied,
and will comply, in all material respects, with all provisions of all foreign,
federal, state and local laws and regulations applicable to Borrower, including,
but not limited to, those relating to Borrower’s ownership of real or personal
property, the conduct and licensing of Borrower’s business, and all
environmental matters.

 

3.10 Litigation. Except as set forth in the Schedule, there is no claim, suit,
litigation, proceeding or investigation pending or (to best of Borrower’s
knowledge) threatened against or affecting Borrower or any Subsidiary in any
court or before any governmental agency (or any basis therefor known to
Borrower) which could reasonably be expected to result, either separately or in
the aggregate, in any Material Adverse Change. Borrower will promptly inform
Silicon in writing of any claim, proceeding, litigation or investigation in the
future threatened or instituted against Borrower or any Subsidiary involving any
single claim of $50,000 or more, or involving $100,000 or more in the aggregate.

 

3.11 Use of Proceeds. All proceeds of all Loans shall be used solely for lawful
business purposes. Borrower is not purchasing or carrying any “margin stock” (as
defined in Regulation U of the Board of Governors of the Federal Reserve System)
and no part of the proceeds of any Loan will be used to purchase or carry any
“margin stock” or to extend credit to others for the purpose of purchasing or
carrying any “margin stock.”

 

4. ACCOUNTS.

 

4.1 Representations Relating to Accounts. Borrower represents and warrants to
Silicon as follows: Each Account with respect to which Loans are requested by
Borrower shall, on the date each Loan is requested and made: (a) represent an
undisputed bona fide existing unconditional obligation of the Account Debtor
created by the sale, delivery, and acceptance of goods or the rendition of
services, or the non-exclusive licensing of Intellectual Property, in the
ordinary course of Borrower’s business, and (b) meet the Minimum Eligibility
Requirements set forth in Section 8 below.

 

4.2 Representations Relating to Documents and Legal Compliance. Borrower
represents and warrants to Silicon as follows: all statements made and all
unpaid balances appearing in all invoices,

 

-5-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

instruments and other documents evidencing the Accounts are and shall be true
and correct and all such invoices, instruments and other documents and all of
Borrower’s books and records are and shall be genuine and in all respects what
they purport to be. All sales and other transactions underlying or giving rise
to each Account shall comply in all material respects with all applicable laws
and governmental rules and regulations. To the best of Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Accounts are and shall be genuine, and all such documents,
instruments and agreements are and shall be legally enforceable in accordance
with their terms.

 

4.3 Schedules and Documents Relating to Accounts. Borrower shall deliver to
Silicon transaction reports and schedules of collections, as provided in the
Schedule, on Silicon’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Silicon’s
security interest and other rights in all of Borrower’s Accounts, nor shall
Silicon’s failure to advance or lend against a specific Account affect or limit
Silicon’s security interest and other rights therein. If requested by Silicon,
Borrower shall furnish Silicon with copies (or, at Silicon’s request, originals)
of all contracts, orders, invoices, and other similar documents, and all
shipping instructions, delivery receipts, bills of lading, and other evidence of
delivery, for any goods the sale or disposition of which gave rise to such
Accounts, and Borrower warrants the genuineness of all of the foregoing.
Borrower shall also furnish to Silicon an aged accounts receivable trial balance
as provided in the Schedule. In addition, Borrower shall deliver to Silicon, on
its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary indorsements, and
copies of all credit memos.

 

4.4 Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. Whether or not an Event of Default has occurred and is continuing,
Borrower shall hold all payments on and proceeds of Accounts in trust for
Silicon, and Borrower shall immediately deliver all such payments and proceeds
to Silicon in their original form, duly endorsed, to be applied to the
Obligations in such order as Silicon shall determine. Silicon may, in its good
faith business judgment, require that all proceeds of Collateral be deposited by
Borrower into a lockbox account, or such other “blocked account” as Silicon may
specify, pursuant to a blocked account agreement in such form as Silicon may
specify in its good faith business judgment.

 

4.5. Remittance of Proceeds. All proceeds arising from the disposition of any
Collateral shall be delivered, in kind, by Borrower to Silicon in the original
form in which received by Borrower not later than the following Business Day
after receipt by Borrower, to be applied to the Obligations in such order as
Silicon shall determine; provided that, if no Default or Event of Default has
occurred and is continuing, Borrower shall not be obligated to remit to Silicon
the proceeds of the sale of worn out or obsolete Equipment disposed of by
Borrower in good faith in an arm’s length transaction for an aggregate purchase
price of $50,000 or less (for all such transactions in any fiscal year), or from
the retirement of collateral that is replaced in the ordinary course of
business. Borrower agrees that it will not commingle proceeds of Collateral with
any of Borrower’s other funds or property, but will hold such proceeds separate
and apart from such other funds and property and in an express trust for
Silicon. Nothing in this Section limits the restrictions on disposition of
Collateral set forth elsewhere in this Agreement.

 

4.6 Disputes. Borrower shall notify Silicon promptly of all disputes or claims
relating to Accounts that exceed, in any one instance $10,000, or in the
aggregate, $50,000. Borrower shall not forgive (completely or partially),
compromise or settle any Account for less than payment in full, or agree to do
any of the foregoing, except that Borrower may do so provided that: (a) Borrower
does so in good faith,

 

-6-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

in a commercially reasonable manner, in the ordinary course of business, and in
arm’s length transactions, which are reported to Silicon on the regular reports
provided to Silicon; (b) no Default or Event of Default has occurred and is
continuing; and (c) taking into account all such discounts, settlements and
forgiveness, the total outstanding Loans will not exceed the Credit Limit.

 

4.7 Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower, Borrower shall promptly
determine the reason for such return and promptly issue a credit memorandum to
the Account Debtor in the appropriate amount. In the event any attempted return
occurs after the occurrence and during the continuance of any Event of Default,
Borrower shall hold the returned Inventory in trust for Silicon, and immediately
notify Silicon of the return of the Inventory.

 

4.8 Verification. Silicon may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, by means of mail, telephone or otherwise, either in the name of
Borrower or Silicon or such other name as Silicon may choose.

 

4.9 No Liability. Silicon shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Silicon be deemed to
be responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Silicon from
liability for its own gross negligence or willful misconduct.

 

5. ADDITIONAL DUTIES OF BORROWER.

 

5.1 Financial and Other Covenants. Borrower shall at all times comply with the
financial and other covenants set forth in the Schedule.

 

5.2 Insurance. Borrower shall at all times insure all of the tangible personal
property Collateral and carry such other business insurance, with insurers
reasonably acceptable to Silicon, in such form and amounts as Silicon may
reasonably require and that are customary and in accordance with standard
practices for Borrower’s industry and locations, and Borrower shall provide
evidence of such insurance to Silicon. All such insurance policies shall name
Silicon as an additional loss payee, and shall contain a lenders loss payee
endorsement in form reasonably acceptable to Silicon. Upon receipt of the
proceeds of any such insurance, Silicon shall apply such proceeds in reduction
of the Obligations as Silicon shall determine in its good faith business
judgment, except that, provided no Default or Event of Default has occurred and
is continuing, Silicon shall release to Borrower insurance proceeds with respect
to Equipment totaling less than $100,000, which shall be utilized by Borrower
for the replacement of the Equipment with respect to which the insurance
proceeds were paid. Silicon may require reasonable assurance that the insurance
proceeds so released will be so used. If Borrower fails to provide or pay for
any insurance, Silicon may, but is not obligated to, obtain the same at
Borrower’s expense. Borrower shall promptly deliver to Silicon copies of all
material reports made to insurance companies.

 

5.3 Reports. Borrower, at its expense, shall provide Silicon with the written
reports set forth in the Schedule, and such other written reports with respect
to Borrower (including budgets, sales projections, operating plans and other
financial documentation), as Silicon shall from time to time specify in its good
faith business judgment.

 

5.4 Access to Collateral, Books and Records. At reasonable times, and on five
(5) Business Day’s notice, Silicon, or its agents, shall have the right to
inspect the Collateral, and the right to audit and copy

 

-7-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

Borrower’s books and records. Silicon shall take reasonable steps to keep
confidential all information obtained in any such inspection or audit, but
Silicon shall have the right to disclose any such information to its auditors,
regulatory agencies, and attorneys, and pursuant to any subpoena or other legal
process. The foregoing inspections and audits shall be at Borrower’s expense and
the charge therefor shall be $750 per person per day (or such higher amount as
shall represent Silicon’s then current standard charge for the same), plus
reasonable out of pocket expenses.

 

5.5 Negative Covenants. Except as may be permitted in the Schedule and elsewhere
in this Agreement, Borrower shall not, without Silicon’s prior written consent
(which shall be a matter of its good faith business judgment), do any of the
following: (a) merge or consolidate, or permit any of its Subsidiaries to merge
or consolidate, with another corporation or entity; (b) acquire, or permit any
of its Subsidiaries to acquire, any assets, except in the ordinary course of
business or if the total purchase price of such acquisition does not exceed
$100,000; (c) enter into, or permit any of its Subsidiaries to enter into, any
other transaction outside the ordinary course of business; (d) sell or transfer
any Collateral, or permit any of its Subsidiaries to do so, except for the sale
of finished Inventory in the ordinary course of business, and except for the
sale of obsolete or unneeded Inventory or Equipment in the ordinary course of
business; (e) store any Inventory or other Collateral with any warehouseman or
other third party, except as incidental to the shipment thereof; (f) sell any
Inventory on a sale-or-return, guaranteed sale, consignment, or other contingent
basis; (g) make any loans of any money or other assets or permit any of its
Subsidiaries to do so, other than intercompany loans from Borrower to a
Subsidiary or from a Subsidiary to another Subsidiary or to Borrower; (h) incur
any debts, or permit any of its Subsidiaries to do so, outside the ordinary
course of business, which would result in a Material Adverse Change; (i)
guarantee or otherwise become liable with respect to the obligations of another
party or entity or permit any of its Subsidiaries to do so; (j) pay or declare
any dividends on Borrower’s stock (except for dividends payable solely in stock
of Borrower); (k) except for any agreement in effect on the date of this
Agreement, redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of Borrower’s stock; (l) make any change in Borrower’s capital
structure which would result in a Material Adverse Change or permit any
Subsidiary to do so; or (m) engage, directly or indirectly, in any business
other than the businesses currently engaged in by Borrower or reasonably related
thereto or permit any Subsidiary to do so; or (n) dissolve or elect to dissolve
or permit any Subsidiary to do so. Transactions permitted by the foregoing
provisions of this Section are only permitted if no Default or Event of Default
would occur as a result of such transaction.

 

5.6 Litigation Cooperation. Should any third-party suit or proceeding be
instituted by or against Silicon with respect to any Collateral or relating to
Borrower, Borrower shall, without expense to Silicon, make available Borrower
and its officers, employees and agents and Borrower’s books and records, to the
extent that Silicon may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.

 

5.7 Further Assurances. Borrower agrees, at its expense, on request by Silicon,
to execute all documents and take all actions, as Silicon, may, in its good
faith business judgment, deem necessary or useful in order to perfect and
maintain Silicon’s perfected first-priority security interest in the Collateral
(subject to Permitted Liens), and in order to fully consummate the transactions
contemplated by this Agreement.

 

6. TERM.

 

6.1 Maturity Date. This Agreement shall continue in effect until the maturity
date set forth on the Schedule (the “Maturity Date”), subject to Section 6.3
below.

 

-8-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

6.2 Early Termination. This Agreement may be terminated prior to the Maturity
Date as follows: (a) by Borrower, effective three (3) Business Days after
written notice of termination is given to Silicon; or (b) by Silicon at any time
after the occurrence and during the continuance of an Event of Default,
effective five (5) Business Days after written notice of termination is given to
Borrower, and only if the Default is not cured prior to the end of such notice
period. If this Agreement is terminated by Borrower or by Silicon under this
Section 6.2, Borrower shall pay to Silicon a termination fee in an amount set
forth on the Schedule, provided that no termination fee shall be charged if the
credit facility hereunder is replaced with a new facility from another division
of Silicon Valley Bank. The termination fee shall be due and payable on the
effective date of termination and thereafter shall bear interest at a rate equal
to the highest rate applicable to any of the Obligations.

 

6.3 Payment of Obligations. On the Maturity Date or on any earlier effective
date of termination, Borrower shall pay and perform in full all Obligations,
whether evidenced by installment notes or otherwise, and whether or not all or
any part of such Obligations are otherwise then due and payable. Without
limiting the generality of the foregoing, if on the Maturity Date, or on any
earlier effective date of termination, there are any outstanding Letters of
Credit issued by Silicon or issued by another institution based upon an
application, guarantee, indemnity or similar agreement on the part of Silicon,
then on such date Borrower shall provide to Silicon cash collateral in an amount
equal to one hundred five percent (105%) of the face amount of all such Letters
of Credit plus all interest, fees and cost due or to become due in connection
therewith (as estimated by Silicon in its good faith business judgment), to
secure all of the Obligations relating to said Letters of Credit, pursuant to
Silicon’s then standard form cash pledge agreement. Notwithstanding any
termination of this Agreement, all of Silicon’s security interests in all of the
Collateral and all of the terms and provisions of this Agreement shall continue
in full force and effect until all Obligations have been paid and performed in
full; provided that Silicon may in its sole discretion refuse to make any
further Loans after termination. No termination shall in any way affect or
impair any right or remedy of Silicon, nor shall any such termination relieve
Borrower of any Obligation to Silicon, until all of the Obligations have been
paid and performed in full. Upon payment and performance in full of all the
Obligations and termination of this Agreement, Silicon shall promptly terminate
its financing statements with respect to Borrower and deliver to Borrower such
other documents as may be required to fully terminate Silicon’s security
interests.

 

7. EVENTS OF DEFAULT AND REMEDIES.

 

7.1 Events of Default. The occurrence of any of the following events without the
prior written consent of Silicon shall constitute an “Event of Default” under
this Agreement, and Borrower shall give Silicon prompt, and in any event within
two (2) business Days, written notice thereof: (a) Any warranty, representation,
statement, report or certificate made or delivered to Silicon by Borrower or any
of Borrower’s officers, employees or agents, now or in the future, shall be
untrue or misleading in a material respect when made or deemed to be made; or
(b) Borrower shall fail to pay when due any Loan or any interest thereon or any
other monetary Obligation,; or (c) the total Loans and other Obligations
outstanding at any time shall exceed the Credit Limit; or (d) Borrower shall
fail to comply with any of the financial covenants set forth in the Schedule, or
shall fail to perform any other material non-monetary Obligation which by its
nature cannot be cured, or shall fail to permit Silicon to conduct an inspection
or audit as specified in Section 5.4 hereof; or (e) Borrower shall fail to
perform any other non-monetary Obligation, which failure is not cured within
five (5) Business Days after the date due; or (f) any levy, assessment,
attachment, seizure, lien or encumbrance (other than a Permitted Lien) is made
on all or any material part of the Collateral which is not cured within ten (10)
days after the occurrence of the same; or (g) any default or event of default by
Borrower of any Subsidiary occurs under any obligation secured

 

-9-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

by a Permitted Lien, which is not cured within any applicable cure period or
waived in writing by the holder of the Permitted Lien and which has resulted or
may reasonably be expected to result in a Material Adverse Change; or (h)
Borrower breaches any material contract or obligation, which has resulted or may
reasonably be expected to result in a Material Adverse Change; or (i)
dissolution, termination of existence, failure to be Solvent, or business
failure of Borrower; or appointment of a receiver, trustee or custodian, for all
or any part of the property of, assignment for the benefit of creditors by, or
the commencement of any proceeding by Borrower under any reorganization,
bankruptcy, insolvency, arrangement, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction, now or in the future in effect;
or (j) the commencement of any proceeding against Borrower or any guarantor of
any of the Obligations under any reorganization, bankruptcy, insolvency,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, now or in the future in effect, which is not cured by the
dismissal thereof within thirty (30) days after the date commenced; or (k)
revocation or termination of, or limitation or denial of liability upon, any
guaranty of the Obligations or any attempt to do any of the foregoing, or
commencement of proceedings by any guarantor of any of the Obligations under any
bankruptcy or insolvency law; or (l) revocation or termination of, or limitation
or denial of liability upon, any pledge of any certificate of deposit,
securities or other property or asset of any kind pledged by any third party to
secure any or all of the Obligations, or any attempt to do any of the foregoing,
or commencement of proceedings by or against any such third party under any
bankruptcy or insolvency law; or (m) Borrower makes any payment on account of
any indebtedness or obligation which has been subordinated to the Obligations
other than as permitted in the applicable subordination agreement, or if any
Person who has subordinated such indebtedness or obligations terminates or in
any way limits his subordination agreement; or (n) there shall be a change in
the record or beneficial ownership of an aggregate of more than thirty percent
(30%) of the outstanding shares of stock of Borrower, in one or more
transactions, compared to the ownership of outstanding shares of stock of
Borrower in effect on the date hereof, without the prior written consent of
Silicon; or (o) Borrower shall generally not pay its debts as they become due,
or Borrower shall conceal, remove or transfer any part of its property, with
intent to hinder, delay or defraud its creditors, or make or suffer any transfer
of any of its property which may be fraudulent under any bankruptcy, fraudulent
conveyance or similar law; or (p) a Material Adverse Change shall occur. Silicon
may cease making any Loans hereunder during any of the above cure periods, and
thereafter if an Event of Default has occurred and is continuing. In addition,
the occurrence of any of the events described in clauses (f), (h), (i), (j) or
(p) above with respect to any Subsidiary of Borrower with assets is an aggregate
amount in excess of $20,000 shall constitute an Event of Default hereunder.

 

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, and at any time thereafter, Silicon, at its option and without notice
or demand of any kind (all of which are hereby expressly waived by Borrower),
may do any one or more of the following: (a) Cease making Loans or otherwise
extending credit to Borrower under this Agreement or any other Loan Document;
(b) Accelerate and declare all or any part of the Obligations to be immediately
due, payable, and performable, notwithstanding any deferred or installment
payments allowed by any instrument evidencing or relating to any Obligation; (c)
Take possession of any or all of the Collateral wherever it may be found, and
for that purpose Borrower hereby authorizes Silicon without judicial process to
enter onto any of Borrower’s premises without interference to search for, take
possession of, keep, store, or remove any of the Collateral, and remain on the
premises or cause a custodian to remain on the premises in exclusive control
thereof, without charge for so long as Silicon deems it necessary, in its good
faith business judgment, in order to complete the enforcement of its rights
under this Agreement or any other agreement; provided, however, that should
Silicon seek to take possession of any of the Collateral by

 

-10-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

court process, Borrower hereby irrevocably waives: (i) any bond and any surety
or security relating thereto required by any statute, court rule or otherwise as
an incident to such possession, (ii) any demand for possession prior to the
commencement of any suit or action to recover possession thereof, and (iii) any
requirement that Silicon retain possession of, and not dispose of, any such
Collateral until after trial or final judgment; (d) Require Borrower to assemble
any or all of the Collateral and make it available to Silicon at places
designated by Silicon which are reasonably convenient to Silicon and Borrower,
and to remove the Collateral to such locations as Silicon may deem advisable;
(e) Complete the processing, manufacturing or repair of any Collateral prior to
a disposition thereof and, for such purpose and for the purpose of removal,
Silicon shall have the right to use Borrower’s premises, vehicles, hoists,
lifts, cranes, and other Equipment and all other property without charge; (f)
Sell, lease or otherwise dispose of any of the Collateral, in its condition at
the time Silicon obtains possession of it or after further manufacturing,
processing or repair, at one or more public and/or private sales, in lots or in
bulk, for cash, exchange or other property, or on credit, and to adjourn any
such sale from time to time without notice other than oral announcement at the
time scheduled for sale. Silicon shall have the right to conduct such
disposition on Borrower’s premises without charge, for such time or times as
Silicon deems reasonable, or on Silicon’s premises, or elsewhere and the
Collateral need not be located at the place of disposition. Silicon may directly
or through any affiliated company purchase or lease any Collateral at any such
public disposition, and if permissible under applicable law, at any private
disposition. Any sale or other disposition of Collateral shall not relieve
Borrower of any liability Borrower may have if any Collateral is defective as to
title or physical condition or otherwise at the time of sale; (g) Demand payment
of, and collect any Accounts and General Intangibles comprising Collateral and,
in connection therewith, Borrower irrevocably authorizes Silicon to endorse or
sign Borrower’s name on all collections, receipts, instruments and other
documents, to take possession of and open mail addressed to Borrower and remove
therefrom payments made with respect to any item of the Collateral or proceeds
thereof, and, in Silicon’s good faith business judgment, to grant extensions of
time to pay, compromise claims and settle Accounts and the like for less than
face value; (h) Offset against any sums in any of Borrower’s general, special or
other Deposit Accounts with Silicon against any or all of the Obligations; and
(i) Demand and receive possession of any of Borrower’s federal and state income
tax returns and the books and records utilized in the preparation thereof or
referring thereto. All reasonable attorneys’ fees, expenses, costs, liabilities
and obligations incurred by Silicon with respect to the foregoing shall be added
to and become part of the Obligations, shall be due on demand, and shall bear
interest at a rate equal to the highest interest rate applicable to any of the
Obligations. Without limiting any of Silicon’s rights and remedies, from and
after the occurrence and during the continuance of any Event of Default, the
interest rate applicable to the Obligations shall be increased by an additional
four percent (4%) per annum (the “Default Rate”).

 

7.3 Standards for Determining Commercial Reasonableness. Borrower and Silicon
agree that a sale or other disposition (collectively, “sale”) of any Collateral
which complies with the following standards will conclusively be deemed to be
commercially reasonable: (a) Notice of the sale is given to Borrower at least
ten (10) days prior to the sale, and, in the case of a public sale, notice of
the sale is published at least five days before the sale in a newspaper of
general circulation in the county where the sale is to be conducted; (b) Notice
of the sale describes the collateral in general, non-specific terms; (c) The
sale is conducted at a place designated by Silicon, with or without the
Collateral being present; (d) The sale commences at any time between 8:00 a.m.
and 6:00 p.m.; (e) Payment of the purchase price in cash or by cashier’s check
or wire transfer is required; and (f) With respect to any sale of any of the
Collateral, Silicon may (but is not obligated to) direct any prospective
purchaser to ascertain directly from Borrower any and all information concerning
the same. Silicon shall be free to employ other methods of noticing and selling
the Collateral, in its discretion, if they are commercially reasonable.

 

-11-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

7.4 Power of Attorney. Upon the occurrence and during the continuance of any
Event of Default, without limiting Silicon’s other rights and remedies, Borrower
grants to Silicon an irrevocable power of attorney coupled with an interest,
authorizing and permitting Silicon (acting through any of its employees,
attorneys or agents) at any time, at its option, but without obligation, with or
without notice to Borrower, and at Borrower’s expense, to do any or all of the
following, in Borrower’s name or otherwise, but Silicon agrees that if it
exercises any right hereunder, it will do so in good faith and in a commercially
reasonable manner: (a) Execute on behalf of Borrower any documents that Silicon
may, in its good faith business judgment, deem advisable in order to perfect and
maintain Silicon’s security interest in the Collateral, or in order to exercise
a right of Borrower or Silicon, or in order to fully consummate all the
transactions contemplated under this Agreement, and all other Loan Documents;
(b) Execute on behalf of Borrower, any invoices relating to any Account, any
draft against any Account Debtor and any notice to any Account Debtor, any proof
of claim in bankruptcy, any Notice of Lien, claim of mechanic’s, materialman’s
or other lien, or assignment or satisfaction of mechanic’s, materialman’s or
other lien; (c) Take control in any manner of any cash or non-cash items of
payment or proceeds of Collateral; endorse the name of Borrower upon any
instruments, or documents, evidence of payment or Collateral that may come into
Silicon’s possession; (d) Endorse all checks and other forms of remittances
received by Silicon; (e) Pay, contest or settle any lien, charge, encumbrance,
security interest and adverse claim in or to any of the Collateral, or any
judgment based thereon, or otherwise take any action to terminate or discharge
the same; (f) Grant extensions of time to pay, compromise claims and settle
Accounts and General Intangibles for less than face value and execute all
releases and other documents in connection therewith; (g) Pay any sums required
on account of Borrower’s taxes or to secure the release of any liens therefor,
or both; (h) Settle and adjust, and give releases of, any insurance claim that
relates to any of the Collateral and obtain payment therefor; (i) Instruct any
third party having custody or control of any books or records belonging to, or
relating to, Borrower to give Silicon the same rights of access and other rights
with respect thereto as Silicon has under this Agreement; and (j) Take any
action or pay any sum required of Borrower pursuant to this Agreement and any
other Loan Documents. Any and all reasonable sums paid and any and all
reasonable costs, expenses, liabilities, obligations and attorneys’ fees
incurred by Silicon with respect to the foregoing shall be added to and become
part of the Obligations, shall be payable on demand, and shall bear interest at
a rate equal to the highest interest rate applicable to any of the Obligations.
In no event shall Silicon’s rights under the foregoing power of attorney or any
of Silicon’s other rights under this Agreement be deemed to indicate that
Silicon is in control of the business, management or properties of Borrower.

 

7.5 Application of Proceeds. All proceeds realized as the result of any sale of
the Collateral shall be applied by Silicon first to the reasonable costs,
expenses, liabilities, obligations and attorneys’ fees incurred by Silicon in
the exercise of its rights under this Agreement, second to the interest due upon
any of the Obligations, and third to the principal of the Obligations, in such
order as Silicon shall determine in its sole discretion. Any surplus shall be
paid to Borrower or other persons legally entitled thereto; Borrower shall
remain liable to Silicon for any deficiency. If, Silicon, in its good faith
business judgment, directly or indirectly enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Silicon
shall have the option, exercisable at any time, in its good faith business
judgment, of either reducing the Obligations by the principal amount of purchase
price or deferring the reduction of the Obligations until the actual receipt by
Silicon of the cash therefor.

 

-12-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

7.6 Remedies Cumulative. In addition to the rights and remedies set forth in
this Agreement, Silicon shall have all the other rights and remedies accorded a
secured party under the Georgia Uniform Commercial Code and under all other
applicable laws, and under any other instrument or agreement now or in the
future entered into between Silicon and Borrower, and all of such rights and
remedies are cumulative and none is exclusive. Exercise or partial exercise by
Silicon of one or more of its rights or remedies shall not be deemed an
election, nor bar Silicon from subsequent exercise or partial exercise of any
other rights or remedies. The failure or delay of Silicon to exercise any rights
or remedies shall not operate as a waiver thereof, but all rights and remedies
shall continue in full force and effect until all of the Obligations have been
fully paid and performed.

 

8. DEFINITIONS. As used in this agreement, the following terms have the
following meanings:

 

“Account Debtor” means the obligor on an Account.

 

“Accounts” means all present and future “accounts” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all accounts receivable and other sums
owing to Borrower.

 

“Affiliate” means, with respect to any Person, a relative, partner, shareholder,
director, officer, or employee of such Person, or any parent or subsidiary of
such Person, or any Person controlling, controlled by or under common control
with such Person.

 

“Business Day” means a day on which Silicon is open for business.

 

“Code” means the Uniform Commercial Code as adopted and in effect in the State
of Georgia from time to time.

 

“Collateral” has the meaning set forth in Section 2 above.

 

“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by Silicon or cured within
any applicable cure period.

 

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 7.2 above.

 

“Deposit Accounts” means all present and future “deposit accounts” as defined in
the Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all general and special bank
accounts, demand accounts, checking accounts, savings accounts and certificates
of deposit.

 

“Eligible Accounts” means Accounts and General Intangibles arising in the
ordinary course of Borrower’s business from the sale of goods or the rendition
of services, or the non-exclusive licensing of Intellectual Property, or the
exclusive licensing of Intellectual Property to Teltronics, Inc. and King
Technologies, Inc. up to $500,000 in the aggregate, which Silicon, in its good
faith business judgment, shall deem eligible for borrowing. Without limiting the
fact that the determination of which Accounts are eligible for borrowing is a
matter of Silicon’s good faith business judgment, the following (the “Minimum
Eligibility Requirements”) are the minimum requirements for an Account to be an
Eligible Account: (a) the Account must not be outstanding for more than ninety
(90) days from its invoice date (the “Eligibility Period”); (b) the Account must
not represent progress billings, or be due under a fulfillment or requirements
contract with the Account Debtor; (c) the Account must not be subject to any

 

-13-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

contingencies (including Accounts arising from sales on consignment, guaranteed
sale or other terms pursuant to which payment by the Account Debtor may be
conditional); (d) the Account must not be owing from an Account Debtor with whom
Borrower has any dispute (whether or not relating to the particular Account);
(e) the Account must not be owing from an Affiliate of Borrower; (f) the Account
must not be owing from an Account Debtor which is subject to any insolvency or
bankruptcy proceeding, or whose financial condition is not acceptable to
Silicon, or which, fails or goes out of a material portion of its business; (g)
the Account must not be owing from the United States or any department, agency
or instrumentality thereof (unless there has been compliance, to Silicon’s
satisfaction, with the United States Assignment of Claims Act); (h) the Account
must not be owing from an Account Debtor located outside the United States or
Canada (unless pre-approved by Silicon in its discretion in writing, or backed
by a letter of credit satisfactory to Silicon, or FCIA insured satisfactory to
Silicon); and (i) the Account must not be owing from an Account Debtor to whom
Borrower is or may be liable for goods purchased from such Account Debtor or
otherwise (but, in such case, the Account will be deemed not eligible only to
the extent of any amounts owed by Borrower to such Account Debtor). Accounts
owing from one Account Debtor will not be deemed Eligible Accounts to the extent
they exceed seventy-five percent (25%) of the total Accounts outstanding in the
case of Account Debtors other than Graybar Electric Company, Inc. (“Graybar
Electric”), or exceed forty percent (40%) of the total Accounts outstanding in
the case of Accounts where Graybar Electric is the Account Debtor. In addition,
if more than fifty (50%) of the Accounts owing from an Account Debtor other than
Graybar Electric, or if more than twenty-five percent (25%) of the Accounts
where Graybar Electric is the Account Debtor, are outstanding for a period
longer than their Eligibility Period (without regard to unapplied credits) or
are otherwise not Eligible Accounts, then all Accounts owing from that Account
Debtor will be deemed ineligible for borrowing. Silicon may, from time to time,
in its good faith business judgment, revise the Minimum Eligibility
Requirements, upon written notice to Borrower.

 

“Equipment” means all present and future “equipment” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all machinery, fixtures, goods, vehicles
(including motor vehicles and trailers), and any interest in any of the
foregoing.

 

“Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.

 

“GAAP” means generally accepted accounting principles consistently applied.

 

“General Intangibles” means all present and future “general intangibles” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all Intellectual
Property, payment intangibles, royalties, contract rights, goodwill, franchise
agreements, purchase orders, customer lists, route lists, telephone numbers,
domain names, claims, income tax refunds, security and other deposits, options
to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.

 

“good faith business judgment” means honesty in fact and good faith (as defined
in Section 1201 of the Code) in the exercise of Silicon’s business judgment.

 

“including” means including (but not limited to).

 

“Intellectual Property” means all present and future (a) copyrights, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work

 

-14-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

thereof, whether published or unpublished, (b) trade secret rights, including
all rights to unpatented inventions and know-how, and confidential information;
(c) mask work or similar rights available for the protection of semiconductor
chips; (d) patents, patent applications and like protections including without
limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same; (e) trademarks, servicemarks,
trade styles, and trade names, whether or not any of the foregoing are
registered, and all applications to register and registrations of the same and
like protections, and the entire goodwill of the business of Borrower connected
with and symbolized by any such trademarks; (f) computer software and computer
software products; (g) designs and design rights; (h) technology; (i) all claims
for damages by way of past, present and future infringement of any of the rights
included above; (j) all licenses or other rights to use any property or rights
of a type described above.

 

“Inventory” means all present and future “inventory” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is temporarily out of Borrower’s
custody or possession or in transit and including any returned goods and any
documents of title representing any of the above.

 

“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.

 

“Loan Documents” means, collectively, this Agreement, the Representations, and
all other present and future documents, instruments and agreements between
Silicon and Borrower, including, but not limited to those relating to this
Agreement, and all amendments and modifications thereto and replacements
therefor.

 

“Material Adverse Change” means any of the following: (a) a material adverse
change in the business, operations, or financial or other condition of Borrower,
or (b) a material impairment of the prospect of repayment of any portion of the
Obligations, or (c) a material impairment of the value or priority of Silicon’s
security interests in the Collateral.

 

“Obligations” means all present and future Loans, advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to Silicon, whether evidenced by this Agreement or any note or other
instrument or document, or otherwise, whether arising from an extension of
credit, opening of a letter of credit, banker’s acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect (including, without
limitation, those acquired by assignment and any participation by Silicon in
Borrower’s debts owing to others), absolute or contingent, due or to become due,
including, without limitation, all interest, charges, expenses, fees, attorney’s
fees, expert witness fees, audit fees, letter of credit fees, collateral
monitoring fees, closing fees, facility fees, termination fees, minimum interest
charges and any other sums chargeable to Borrower under this Agreement or under
any other Loan Documents.

 

“Other Property” means the following as defined in the Code in effect on the
date hereof with such additions to such term as may hereafter be made, and all
rights relating thereto: all present and future “commercial tort claims”
(including without limitation any commercial tort claims identified in the
Representations), “documents”, “instruments”, “promissory notes”, “chattel
paper”, “letters of credit”, “letter-of-credit rights”, “fixtures”, “farm
products” and “money”; and all other goods and personal property of every kind,
tangible and intangible, whether or not governed by the Code.

 

-15-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

“Payment” means all checks, wire transfers and other items of payment received
by Silicon (including proceeds of Accounts and payment of the Obligations in
full) for credit to Borrower’s outstanding Loans or, if the balance of the Loans
have been reduced to zero, for credit to its Deposit Accounts.

 

“Permitted Liens” means the following: (a) purchase money security interests in
specific items of Equipment; (b) leases of specific items of Equipment; (c)
liens for taxes not yet payable; (d) additional security interests and liens
consented to in writing by Silicon, which consent may be withheld in its good
faith business judgment; (e) security interests being terminated substantially
concurrently with this Agreement; (f) liens of materialmen, mechanics,
warehousemen, carriers, or other similar liens arising in the ordinary course of
business and securing obligations which are not delinquent; (g) liens incurred
in connection with the extension, renewal or refinancing of the indebtedness
secured by liens of the type described above in clauses (a) or (b) above,
provided that any extension, renewal or replacement lien is limited to the
property encumbered by the existing lien and the principal amount of the
indebtedness being extended, renewed or refinanced does not increase; (h) liens
in favor of customs and revenue authorities which secure payment of customs
duties in connection with the importation of goods; and (i) any liens,
encumbrances or interests specifically set forth in the Schedule. Silicon will
have the right to require, as a condition to its consent under subparagraph (d)
above, that the holder of the additional security interest or lien sign an
intercreditor agreement on Silicon’s then standard form, acknowledge that the
security interest is subordinate to the security interest in favor of Silicon,
and agree not to take any action to enforce its subordinate security interest so
long as any Obligations remain outstanding, and that Borrower agree that any
uncured default in any obligation secured by the subordinate security interest
shall also constitute an Event of Default under this Agreement.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, limited liability company,
corporation, government, or any agency or political division thereof, or any
other entity.

 

“Representations” means the written Representations and Warranties provided by
Borrower to Silicon referred to in the Schedule.

 

“Reserves” means, as of any date of determination, such amounts as Silicon may
from time to time establish and revise in its good faith business judgment,
reducing the amount of Loans, Letters of Credit and other financial
accommodations which would otherwise be available to Borrower under the lending
formula(s) provided in the Schedule: (a) to reflect events, conditions,
contingencies or risks which, as determined by Silicon in its good faith
business judgment, do or may adversely affect (i) the Collateral or any other
property which is security for the Obligations or its value (including without
limitation any increase in delinquencies of Accounts), (ii) the assets, business
or prospects of Borrower or any guarantor of the Obligations, or (iii) the
security interests and other rights of Silicon in the Collateral (including the
enforceability, perfection and priority thereof); or (b) to reflect Silicon’s
good faith belief that any collateral report or financial information furnished
by or on behalf of Borrower or any Guarantor to Silicon is or may have been
incomplete, inaccurate or misleading in any material respect; or (c) in respect
of any state of facts which Silicon determines in good faith constitutes an
Event of Default or may, with notice or passage of time or both, constitute an
Event of Default.

 

“Subsidiary” is for any Person, or any other business entity of which more than
fifty percent (50%) of the voting stock of other equity interests is owned or
controlled, directly or indirectly, by the Person or one or more Affiliates of
the Person.

 

-16-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

Other Terms. All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied. All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.

 

9. GENERAL PROVISIONS.

 

9.1 Interest Computation; Float Charge. In computing interest on the
Obligations, all Payments received after 12:00 Noon on any day shall be deemed
received on the next Business Day. In addition, Silicon shall be entitled to
charge Borrower a “float” charge in an amount equal to one (1) Business Day’s
interest, at the interest rate applicable to the Loans, on all Payments received
by Silicon. Said float charge is not included in interest for purposes of
computing Minimum Monthly Interest (if any) under this Agreement. The float
charge for each month shall be payable on the last day of the month.

 

9.2 Application of Payments. All payments with respect to the Obligations may be
applied, and in Silicon’s good faith business judgment reversed and reapplied,
to the Obligations, in such order and manner as Silicon shall determine in its
good faith business judgment.

 

9.3 Charges to Accounts. Silicon may, in its discretion, require that Borrower
pay monetary Obligations in cash to Silicon, or charge them to Borrower’s Loan
account, in which event they will bear interest at the same rate applicable to
the Loans. Silicon may also, in its discretion, charge any monetary Obligations
to Borrower’s Deposit Accounts maintained with Silicon.

 

9.4 Monthly Accountings. Silicon shall provide Borrower monthly with an account
of advances, charges, expenses and payments made pursuant to this Agreement.
Such account shall be deemed correct, accurate and binding on Borrower and an
account stated (except for reverses and reapplications of payments made and
corrections of errors discovered by Silicon), unless Borrower notifies Silicon
in writing to the contrary within sixty (60) days after such account is
rendered, describing the nature of any alleged errors or omissions.

 

9.5 Notices. All notices to be given under this Agreement shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt requested,
addressed to Silicon or Borrower at each of the addresses shown in the heading
to this Agreement, or at any other address designated in writing by one party to
the other party. Notices to Silicon shall be directed to the Commercial Finance
Division, to the attention of the Division Manager or the Division Credit
Manager. All notices shall be deemed to have been given upon delivery in the
case of notices personally delivered, or at the expiration of one (1) Business
Day following delivery to the private delivery service, or two (2) Business Days
following the deposit thereof in the United States mail, with postage prepaid.

 

9.6 Severability. Should any provision of this Agreement be held by any court of
competent jurisdiction to be void or unenforceable, such defect shall not affect
the remainder of this Agreement, which shall continue in full force and effect.

 

9.7 Integration. This Agreement and such other written agreements, documents and
instruments as may be executed in connection herewith are the final, entire and
complete agreement between Borrower and Silicon and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement. There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.

 

-17-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

9.8 Waivers; Indemnity. The failure of Silicon at any time or times to require
Borrower to strictly comply with any of the provisions of this Agreement or any
other Loan Document shall not waive or diminish any right of Silicon later to
demand and receive strict compliance therewith. Any waiver of any default shall
not waive or affect any other default, whether prior or subsequent, and whether
or not similar. None of the provisions of this Agreement or any other Loan
Document shall be deemed to have been waived by any act or knowledge of Silicon
or its agents or employees, but only by a specific written waiver signed by an
authorized officer of Silicon and delivered to Borrower. Borrower waives the
benefit of all statutes of limitations relating to any of the Obligations or
this Agreement or any other Loan Document, and Borrower waives demand, protest,
notice of protest and notice of default or dishonor, notice of payment and
nonpayment, release, compromise, settlement, extension or renewal of any
commercial paper, instrument, account, General Intangible, document or guaranty
at any time held by Silicon on which Borrower is or may in any way be liable,
and notice of any action taken by Silicon, unless expressly required by this
Agreement. Borrower hereby agrees to indemnify Silicon and its affiliates,
subsidiaries, parent, directors, officers, employees, agents, and attorneys, and
to hold them harmless from and against any and all claims, debts, liabilities,
demands, obligations, actions, causes of action, penalties, costs and expenses
(including reasonable attorneys’ fees), of every kind, which they may sustain or
incur based upon or arising out of any of the Obligations, or any relationship
or agreement between Silicon and Borrower, or any other matter, relating to
Borrower or the Obligations; provided that this indemnity shall not extend to
damages proximately caused by the indemnitee’s own gross negligence or willful
misconduct. Notwithstanding any provision in this Agreement to the contrary, the
indemnity agreement set forth in this Section shall survive any termination of
this Agreement and shall for all purposes continue in full force and effect.

 

9.9 No Liability for Ordinary Negligence. Neither Silicon, nor any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing Silicon shall be liable for any claims, demands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the ordinary negligence of Silicon, or any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing Silicon, but nothing herein shall relieve Silicon from
liability for its own gross negligence or willful misconduct.

 

9.10 Amendment. The terms and provisions of this Agreement may not be waived or
amended, except in a writing executed by Borrower and a duly authorized officer
of Silicon.

 

9.11 Time of Essence. Time is of the essence in the performance by Borrower of
each and every obligation under this Agreement.

 

9.12 Attorneys Fees and Costs. Borrower shall reimburse Silicon for all
reasonable attorneys’ fees and all filing, recording, search, title insurance,
appraisal, audit, and other reasonable costs incurred by Silicon, pursuant to,
or in connection with, or relating to this Agreement (whether or not a lawsuit
is filed), including, but not limited to, any reasonable attorneys’ fees and
costs Silicon incurs in order to do the following: prepare and negotiate this
Agreement and all present and future documents relating to this Agreement;
obtain legal advice in connection with this Agreement or Borrower; enforce, or
seek to enforce, any of its rights; prosecute actions against, or defend actions
by, Account Debtors; commence, intervene in, or defend any action or proceeding;
initiate any complaint to be relieved of the automatic stay in bankruptcy; file
or prosecute any probate claim, bankruptcy claim, third-party claim, or other
claim; examine, audit, copy, and inspect any of the Collateral or any of
Borrower’s books and records; protect, obtain possession of, lease, dispose of,
or otherwise enforce Silicon’s security interest in, the Collateral; and
otherwise represent Silicon in any litigation relating to Borrower. In
satisfying

 

-18-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

Borrower’s obligation hereunder to reimburse Silicon for attorneys fees,
Borrower may, for convenience, issue checks directly to Silicon’s attorneys,
Troutman Sanders LLP, but Borrower acknowledges and agrees that Troutman Sanders
LLP is representing only Silicon and not Borrower in connection with this
Agreement. If either Silicon or Borrower files any lawsuit against the other
predicated on a breach of this Agreement, the prevailing party in such action
shall be entitled to recover its reasonable costs and attorneys’ fees, including
(but not limited to) reasonable attorneys’ fees and costs incurred in the
enforcement of, execution upon or defense of any order, decree, award or
judgment. All attorneys’ fees and costs to which Silicon may be entitled
pursuant to this Paragraph shall immediately become part of Borrower’s
Obligations, shall be due on demand, and shall bear interest at a rate equal to
the highest interest rate applicable to any of the Obligations.

 

9.13 Benefit of Agreement. The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and Silicon; provided, however,
that Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of Silicon, and any prohibited assignment
shall be void. No consent by Silicon to any assignment shall release Borrower
from its liability for the Obligations.

 

9.14 Joint and Several Liability. If Borrower consists of more than one Person,
their liability shall be joint and several, and the compromise of any claim
with, or the release of, any Borrower shall not constitute a compromise with, or
a release of, any other Borrower.

 

9.15 Limitation of Actions. Any claim or cause of action by Borrower against
Silicon, its directors, officers, employees, agents, accountants or attorneys,
based upon, arising from, or relating to this Loan Agreement, or any other Loan
Document, or any other transaction contemplated hereby or thereby or relating
hereto or thereto, or any other matter, cause or thing whatsoever, occurred,
done, omitted or suffered to be done by Silicon, its directors, officers,
employees, agents, accountants or attorneys, shall be barred unless asserted by
Borrower by the commencement of an action or proceeding in a court of competent
jurisdiction by the filing of a complaint within one (1) year after the first
act, occurrence or omission upon which such claim or cause of action, or any
part thereof, is based, and the service of a summons and complaint on an officer
of Silicon, or on any other person authorized to accept service on behalf of
Silicon, within thirty (30) days thereafter. Borrower agrees that such one-year
period is a reasonable and sufficient time for Borrower to investigate and act
upon any such claim or cause of action. The one-year period provided herein
shall not be waived, tolled, or extended except by the written consent of
Silicon in its sole discretion. This provision shall survive any termination of
this Loan Agreement or any other Loan Document.

 

9.16 Paragraph Headings; Construction. Paragraph headings are only used in this
Agreement for convenience. Borrower and Silicon acknowledge that the headings
may not describe completely the subject matter of the applicable paragraph, and
the headings shall not be used in any manner to construe, limit, define or
interpret any term or provision of this Agreement. This Agreement has been fully
reviewed and negotiated between the parties and no uncertainty or ambiguity in
any term or provision of this Agreement shall be construed strictly against
Silicon or Borrower under any rule of construction or otherwise.

 

9.17 Governing Law; Jurisdiction; Venue. This Agreement and all acts and
transactions hereunder and all rights and obligations of Silicon and Borrower
shall be governed by the laws of the State of Georgia. As a material part of the
consideration to Silicon to enter into this Agreement, Borrower: (a) agrees that
all actions and proceedings relating directly or indirectly to this Agreement
shall, at Silicon’s option, be litigated in state or federal courts located
within the State of Georgia; (b) consents to the

 

-19-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

jurisdiction and venue of any such court and consents to service of process in
any such action or proceeding by personal delivery or any other method permitted
by law; and (c) waives any and all rights Borrower may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding, provided, however, that if for any reason Silicon cannot
avail itself of such courts in the State of Georgia, Borrower accepts
jurisdiction of the courts and venue in Santa Clara, California.

 

9.18 Mutual Waiver of Jury Trial. BORROWER AND SILICON EACH HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN SILICON AND BORROWER, OR ANY CONDUCT, ACTS OR
OMISSIONS OF SILICON OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH SILICON OR BORROWER, IN
ALL OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

 

Borrower:   Silicon: COMDIAL CORPORATION   SILICON VALLEY BANK By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:       Name:     Title:       Title:    

 

 

-20-



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

Silicon Valley Bank

 

Schedule to

 

Loan and Security Agreement

 

Borrower:   Comdial Corporation Address:   106 Cattlemen Road     Sarasota,
Florida 34232 Date:   April 28, 2004

 

This Schedule forms an integral part of the Loan and Security Agreement between
Silicon Valley Bank and the above-borrower of even date.

 

1. CREDIT LIMIT:          (Section 1.1):    An amount not to exceed the lesser
of: (i) $2,500,000 at any one time outstanding (the “Maximum Credit Limit”); or
(ii) 75% (the “Advance Rate”) of the amount of Borrower’s Eligible Accounts
minus (b) the amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit), minus (c) all amounts for services utilized
under the Cash Management Services Sublimit.      Silicon may, from time to
time, modify the Advance Rate, in its good faith business judgment, upon notice
to Borrower, based on changes in collection experience with respect to Accounts
or other issues or factors relating to the Accounts or other Collateral.
Letter of Credit Sublimit:      (Section 1.6):    $1,500,000
Cash Management Sublimit:    $150,000 (Section 1.7)     



 



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

2. INTEREST.      Interest Rate (SECTION 1.2):              A rate equal to the
“Prime Rate” in effect from time to time, plus three (3) percentage points per
annum. Interest shall be calculated on the basis of a 360-day year for the
actual number of days elapsed. “Prime Rate” means the greater of (i) four
percent (4%) and (ii) the rate announced from time to time by Silicon as its
“prime rate”; it is a base rate upon which other rates charged by Silicon are
based, and it is not necessarily the best rate available at Silicon. The
interest rate applicable to the Obligations shall change on each date there is a
change in the Prime Rate. 3. FEES (Section 1.4):      Line Fee:   (i) $30,000
payable concurrently herewith, and (ii) $15,000 payable on the first anniversary
of the date of this Agreement      Collateral Monitoring Fee:   $1,000, per
month, payable in arrears (prorated for any partial month at the beginning and
at termination of this Agreement).      Unused Portion Fee:   Borrower shall pay
to Silicon a fee (collectively, the “Unused Line Fees” and individually, an
“Unused Line Fee”) in an amount equal to 0.375% per annum of the average daily
unused and undisbursed portion of the Maximum Credit Limit accruing during each
month. The accrued and unpaid portion of the Unused Line Fee shall be paid by
Borrower to Silicon on the last day of each month, commencing on the first such
date following the date hereof, and on the Maturity Date.      Termination Fee:
  Borrower shall pay to Silicon a fee (the “Termination Fee”) equal to (i)
$25,000 (1.0%) to terminate the credit facility prior to October     , 2004 (six
(6) months from the date hereof), and (ii) $12,500 (0.5%) to terminate the
credit facility prior to April     , 2005 (twelve (12) months from the date
hereof); provided, however, no Termination Fee shall be charged if the credit
facility hereunder is replaced with a new facility from another division of
Silicon Valley Bank.

 



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

4. MATURITY DATE              (Section 6.1):    October 31, 2005 (eighteen (18)
months from the date hereof) 5. FINANCIAL COVENANTS              (Section 5.1):
   Borrower shall comply with each of the following covenants. Compliance shall
be determined as of the end of each month, except as otherwise specifically
provided below:      Minimum Adjusted
Tangible Net Worth:    Borrower shall maintain an Adjusted Tangible Net Worth of
not less than ($2,000,000) plus twenty five percent (25%) of consolidated net
income (without regard to any loss) from each year of Borrower, plus twenty five
percent (25%) of the net proceeds from any issuance by Borrower of equity or
subordinate debt after the date of the Agreement.      Definitions:    For
purposes of the foregoing financial covenants, the following term shall have the
following meaning:           “Adjusted Tangible Net Worth” shall mean the excess
of total assets over total liabilities, determined in accordance with GAAP, with
the following adjustments:               (A) there shall be excluded from
assets: (i) notes, accounts receivable and other obligations owing to Borrower
from its officers or other Affiliates, and (ii) all assets which would be
classified as intangible assets under GAAP, including without limitation
goodwill, licenses, patents, trademarks, trade names, copyrights, capitalized
software and organizational costs, licenses and franchises               (B)
there shall be excluded from liabilities: all indebtedness which is subordinated
to the Obligations under a subordination agreement in form specified by Silicon
or by language in the instrument evidencing the indebtedness which Silicon
agrees in writing is acceptable to Silicon in its good faith business judgment.

 



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

6. REPORTING.              (Section 5.3):                    Borrower shall
provide Silicon with the following:           1.   Weekly transaction reports
and schedules of collections, on Silicon’s standard form.           2.   Monthly
accounts receivable agings, aged by invoice date, within thirty (30) days after
the end of each month.           3.   Monthly accounts payable agings, aged by
invoice date, and outstanding or held check registers, if any, within thirty
(30) days after the end of each month.           4.   Monthly reconciliations of
accounts receivable agings (aged by invoice date), transaction reports, and
general ledger, within thirty (30) days after the end of each month.          
5.   Monthly schedules of deferred revenue, within thirty (30) days after the
end of each month.           6.   Monthly unaudited financial statements, as
soon as available, and in any event within thirty (30) days after the end of
each month.           7.   Monthly Compliance Certificates, within thirty (30)
days after the end of each month, in such form as Silicon shall reasonably
specify, signed by the Chief Financial Officer of Borrower, certifying that as
of the end of such month Borrower was in full compliance with all of the terms
and conditions of this Agreement, and setting forth calculations showing
compliance with the financial covenants set forth in this Agreement and such
other information as Silicon shall reasonably request, including, without
limitation, a statement that at the end of such month there were no held checks.
          8.   Monthly schedules of street sales and distributor inventory,
within thirty (30) days after the end of each month.           9.   Annual
operating budgets (including income statements, balance sheets and cash flow
statements, by month) for the upcoming fiscal year of Borrower within thirty
(30) days prior to the end of each fiscal year of Borrower.           10.  
Annual audited financial statements, as soon as available, and in any event
within one hundred twenty (120) days following the end of Borrower’s fiscal
year, certified by, and with an unqualified opinion of, independent certified
public accountants acceptable to Silicon.

 



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

7. BORROWER INFORMATION:     

Borrower represents and warrants that the information set forth in the
Representations and Warranties of Borrower dated March 12, 2004 previously
submitted to Silicon (the “Representations”) is true and correct as of the date
hereof.

8. ADDITIONAL PROVISIONS      1.    Banking Relationship. Borrower shall at all
times maintain all of its primary banking relationship with Silicon. As to any
Deposit Accounts and investment accounts maintained with another institution,
Borrower shall cause such institution, within thirty (30) days after the date of
this Agreement, to enter into a control agreement in form acceptable to Silicon
in its good faith business judgment in order to perfect Silicon’s first-priority
security interest in said Deposit Accounts and investment accounts.      2.   
Subordination of Inside Debt. All present and future indebtedness of Borrower to
its officers, directors and shareholders (“Inside Debt”) shall, at all times, be
subordinated to the Obligations pursuant to a subordination agreement on
Silicon’s standard form. Borrower represents and warrants that there is no
Inside Debt presently except as set forth on Exhibit C hereto. Prior to
incurring any Inside Debt in the future, Borrower shall cause the person to whom
such Inside Debt will be owed to execute and deliver to Silicon a subordination
agreement on Silicon’s standard form.      3.    Conditions Precedent. As
conditions precedent to the effectiveness of this Agreement, Borrower shall have
(a) executed and delivered (i) an Intellectual Property Security Agreement (the
“IP Security Agreement”), and (ii) a Stock Pledge Agreement (the “Stock Pledge
Agreement”) and (iii) a Subordination Agreement and (b) shall have caused each
Subsidiary to execute and deliver (i) an Unconditional Guaranty (the “Guaranty),
(ii) a Security Agreement (the “Security Agreement”) and (iii) an Intellectual
Property Security Agreement], all in form and substance acceptable to Silicon in
its sole discretion

 



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

Borrower:   Silicon: COMDIAL CORPORATION   SILICON VALLEY BANK By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:       Name:     Title:       Title:    

 



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

COMPLIANCE CERTIFICATE

 

To:    Silicon Valley Bank      3003 Tasman Drive      Santa Clara, California
95054 From:    Comdial Corporation      106 Cattlemen Road      Sarasota,
Florida 34232

 

The undersigned authorized Officer of Comdial Corporation (“Borrower”), hereby
certifies that, to the best of his knowledge, in accordance with the terms and
conditions of the Loan and Security Agreement, as modified from time to time,
Borrower is in complete compliance for the period ending                      of
all required conditions and terms except as noted below. Attached herewith are
the required documents supporting the above certification. The Officer further
certifies that, to the best of his knowledge, these are prepared in accordance
with Generally Accepted Accounting Principles (GAAP) and are consistent from one
period to the next except as explained in an accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

REPORTING COVENANT

--------------------------------------------------------------------------------

  

REQUIRED

--------------------------------------------------------------------------------

   COMPLIES


--------------------------------------------------------------------------------

Financials & Comp. Cert.

   Monthly w/in 30 days    YES/NO

Receivable agings (invoice date)

   Monthly w/in 30 days    YES/NO

Reconciliations of A/R agings,

   Monthly w/in 30 days    YES/NO

Transactions reports, G/L

         

Payables agings

   Monthly w/in 30 days    YES/NO

Held Checks

        YES/NO

If YES, Held Checks Register

   Monthly w/in 30 days    YES/NO

Audited Annual Financials

   FYE w/in 120 days    YES/NO

Annual Operating Budget

   W/in 30 days prior to FYE    YES/NO

Deferred Revenue Schedules

   Monthly w/in 30 days    YES/NO

Street Sales & Distributor Inventory

   Monthly w/in 30 days    YES/NO

FINANCIAL COVENANT

--------------------------------------------------------------------------------

  

REQUIRED

--------------------------------------------------------------------------------

   ACTUAL


--------------------------------------------------------------------------------

Minimum Adjusted

         

Tangible Net Worth

   ($2,000,000)    $ ______________

(Tested Monthly)

         

    +25% of equity issued

   ______________    + ______________

    +25% of sub-debt incurred

   ______________    + ______________

    +25% of net income

   ______________    + ______________     
                                                                                
     Total    $ ______________

 



--------------------------------------------------------------------------------

Silicon Valley Bank    Loan and Security Agreement        

 

Complies?  YES/NO                

 

Terms are defined in the Schedule to the Loan Agreement, Section 5.1.

 

Comments regarding financial covenants:

 

    COMDIAL CORPORATION     By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

    Received:         By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

 